Case: 2:19-cv-00738-JLG-KAJ Doc #: 55 Filed: 12/02/20 Page: 1 of 4 PAGEID #: 271



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

Lashaun M. Reed,

            Plaintiff,

     v.                                    Case No. 2:19-cv-738

Gary Mohr, et al.,

            Defendants.

                             OPINION AND ORDER
     This is an action brought pursuant to 42 U.S.C. §1983 by
plaintiff Lashaun M. Reed, an Ohio state prison inmate proceeding
pro se, against Gary C. Mohr, the former Director of the Ohio
Department of Rehabilitation and Correction (“ODRC”), Jeff Noble,
Warden of the Madison Correctional Institution (“MCI”), and Captain
Christopher Alexander, an employee at MCI.             By order filed on
October 15, 2019, this court adopted the July 30, 2019, report and
recommendation of the magistrate judge and dismissed all claims
with the exception of the individual capacity claim asserted
against Captain Alexander.
     By order dated October 13, 2020, this court adopted the July
30, 2020, report and recommendation of the magistrate judge and
granted Captain Alexander’s motion for summary judgment on the
ground that plaintiff failed to exhaust his administrative remedies
as required under the Prison Litigation Reform Act.             Specifically,
this court observed that there was no evidence that plaintiff
completed   the   third    and   final   step    of   the   prison   grievance
procedure by filing an appeal to the Office of the Chief Inspector
of ODRC within fourteen days of receipt of the response to his
grievance as required under Ohio Admin. Code §5120-9-31(J)(3). See
Case: 2:19-cv-00738-JLG-KAJ Doc #: 55 Filed: 12/02/20 Page: 2 of 4 PAGEID #: 272



Pack v. Martin, 174 F. App’x 256, 262 (6th Cir. 2006)(noting that
the   Sixth   Circuit     “has     interpreted     the   PLRA’s     exhaustion
requirement to be satisfied if a Plaintiff files a grievance
granting the prison ‘fair notice’ of the claim and appeals the
denial of the grievance to the highest possible level”)(citing
Burton v. Jones, 321 F.3d 569, 575 (6th Cir. 2003)).
      This case is now before the court on plaintiff’s motion
pursuant to Fed. R. Civ. P. 59(e) to alter or amend the judgment.
A Rule 59(e) motion must either clearly establish a manifest error
of law or must present newly discovered evidence. Sault Ste. Marie
Tribe of Chippewa Indians v. Engler, 146 F.3d 367, 374 (6th Cir.
1998).   A Rule 59(e) motion is not an opportunity to reargue the
case or to raise arguments which could and should have been made
before the judgment was issued.            Id.
      Plaintiff makes no argument as to how this court’s ruling on
the motion for summary judgment contained any manifest error of
law, nor has he presented any newly discovered evidence.                 He has
provided no ground for relief under Rule 59(e).            He refers to Fed.
R. Civ. P. 15(a), which governs the amendment of complaints.
However, he does not specify what he would file in the way of an
amended complaint.      When a motion to amend a complaint follows a
judgment against the plaintiff “the need to protect the finality of
judgments requires that the plaintiff ‘shoulder a heav[y] burden’
and ‘provide a compelling explanation’ to reopen the case.”
Koprowski v. Baker, 822 F.3d 248, 260 (6th Cir. 2016)(quoting
Leisure Caviar, LLC v. U.S. Fish & Wildlife Serv., 616 F.3d 612,
616-17 (6th Cir. 2010)).         Plaintiff has not done so here.
      Plaintiff also seeks to submit interrogatories pursuant to


                                       2
Case: 2:19-cv-00738-JLG-KAJ Doc #: 55 Filed: 12/02/20 Page: 3 of 4 PAGEID #: 273



Fed. R. Civ. P. 33.        Such a request should have been made during
the summary judgment proceedings, not after the entry of judgment.
Although the filings of a pro se litigant are construed liberally,
a pro se party will not be relieved of the responsibility to comply
with basic rules of court.       McNeil v. United States, 508 U.S. 106,
113 (1993); see also Moore v. Holbrook, 2 F.3d 697, 705 (6th Cir.
1993)(pro se litigants are not excused from federal rules governing
summary judgment); Gordon v. Watson, 622 F.2d 120, 123 (5th Cir.
1980)(pro     se    litigants   must   present   proper     summary   judgment
evidence).
      Plaintiff has also not shown that his proposed interrogatories
would serve the purpose of producing evidence that he pursued an
administrative appeal to the Office of the Chief Inspector.                  The
proposed     interrogatories     are    addressed     to    the   Correctional
Institution Inspection Committee (“CIIC”) of the Ohio General
Assembly.     The record includes a February 27, 2019, letter from
CIIC which informed plaintiff that CIIC is a legislative committee
that inspects Ohio prisons and evaluates programs, operations,
conditions, and the grievance procedure.                Doc. 49, p. 5.       The
letter further advised plaintiff that he should document any
concerns he had through the inmate grievance procedure, including
the filing of an informal complaint, a grievance, and an appeal to
the   Chief        Inspector.     Plaintiff      does      not    explain    how
interrogatories addressed to CIIC would establish that he sent a
letter appealing the February 13, 2018, grievance decision to the
Office of the Chief Inspector, a separate entity.
      Plaintiff has not shown any grounds for altering the judgment
previously entered in this case, nor has he shown any basis for a


                                       3
Case: 2:19-cv-00738-JLG-KAJ Doc #: 55 Filed: 12/02/20 Page: 4 of 4 PAGEID #: 274



post-judgment amendment of his complaint or the submission of
interrogatories.     Plaintiff’s motion (Doc. 54) is denied.


Date: December 2, 2020                   s/James L. Graham
                                  James L. Graham
                                  United States District Judge




                                       4
